TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00747-CV




                                  Betty Ann Newby, Appellant


                                                 v.


  The Honorable W. Jeanne Meurer and The Honorable Margaret A. Cooper, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. GN403269, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its order dismissing appellant’s claims against appellees on

August 26, 2004, and those claims were severed into a separate cause on October 1, 2004. Appellant

filed her notice of appeal on November 24. The clerk’s record was filed in another appeal brought

by appellant on December 28, and transferred and filed in this cause on May 27, 2005. Appellant’s

brief was due on June 27, and on July 19, this Court sent her notice that her brief was overdue. The

Court informed appellant that if she did not file a motion for an extension of time by July 29, the

appeal would be dismissed. To date, appellant has not filed a brief or motion or otherwise responded

to this Court’s notice.
              We therefore dismiss the appeal for want of prosecution on our own motion. Tex.

R. App. P. 42.3(b).




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: August 16, 2005




                                              2